168 Cal. App. 2d 342 (1959)
THE PEOPLE, Respondent,
v.
RAYMOND NOBLE CLARKE, Appellant.
Crim. No. 2918. 
California Court of Appeals. Third Dist.  
Mar. 3, 1959.
 Harry A. Ackley for Appellant.
 No appearance for Respondent.
 SCHOTTKY, J.
 Appellant Raymond Noble Clarke was charged jointly with several other defendants with the crime of burglary in the second degree. Upon being arraigned he entered a plea of guilty. Probation was denied and judgment *343 was pronounced. Thereafter he filed notice of appeal. Upon appellant's request for counsel to assist him on appeal this court appointed Mr. Harry A. Ackley of the Yolo County Bar. Mr. Ackley has informed this court that after a careful study of the record and a personal interview with appellant at San Quentin Prison it is his opinion that there is no merit to the appeal. After an examination of the record we agree with Mr. Ackley's conclusion.
 The record discloses that appellant was accused of participation in a burglary of Casey's Club, a bar and restaurant in the town of Adin, which is located in Modoc County. The record discloses further that appellant was informed of his right to counsel which he refused; that the information was read to him; that he entered a plea of guilty to the charge; that he was told of his right to a jury trial; that he was asked a second time if he wished to enter a plea of guilty; that he answered yes; and that the court accepted his plea.
 [1] A plea of guilty is an admission of defendant's guilt and of every element of the offense charged and the degree of the crime. (People v. Mendietta, 101 Cal. App. 2d 788 [226 P.2d 34].)
 The record indicates clearly that appellant was fully informed of all his constitutional rights and that he freely and voluntarily waived his rights to counsel and to a jury trial.
 The judgment is affirmed.
 Van Dyke, P. J., and Warne, J. pro tem.,  [fn. *] concurred.
NOTES
[fn. *]  *. Assigned by Chairman of Judicial Council.